NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                          CHAD BEGAY, Petitioner.

                         No. 1 CA-CR 20-0226 PRPC
                               FILED 2-2-2021


     Petition for Review from the Superior Court in Navajo County
                            No. CR2018-376
                  The Honorable Dale P. Nielson, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Navajo County Attorney’s Office, Holbrook
By Bradley W. Carlyon
Counsel for Respondent

Chad Begay, San Luis
Petitioner
                            STATE v. BEGAY
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma, Judge Jennifer B. Campbell and Judge
David D. Weinzweig delivered the decision of the Court.


PER CURIAM:

¶1           Petitioner Chad Begay petitions this court for review from the
dismissal of his petition for post-conviction relief. We grant review and
deny relief.

¶2            Begay pled guilty to three felonies, including armed robbery
(a class two felony), aggravated assault (a class three felony), and attempt
to commit aggravated assault (a class three felony) as a non-dangerous,
repetitive offender. The superior court accepted his guilty pleas and
sentenced Begay to concurrent prison terms, the longest being twelve years,
in accordance with the stipulations in the plea agreement.

¶3             Begay timely initiated post-conviction relief proceedings.
Counsel was appointed and found no viable claims for relief. Begay then
filed a pro se petition. Begay raised claims of an illegal sentence and
ineffective assistance of counsel based on the court using the same prior
felony conviction to both enhance and aggravate his sentence. After the
State responded, the superior court summarily dismissed the petition. This
petition for review followed.

¶4             Absent an abuse of discretion or error of law, this court will
not disturb the trial court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). A defendant may challenge
a sentencing provision in a plea agreement even if stipulated. Coy v. Fields,
200 Ariz. 442, 444, ¶ 6 (App. 2001).

¶5           On review, Begay again argues his sentence was illegal and
his counsel was ineffective. He contends that he should have been
sentenced to the presumptive term because the court used the same
conviction to both enhance and aggravate his sentence. This court,
however, has previously rejected that argument. State v. Bonfiglio, 228 Ariz.
349, 354, ¶ 21 (App. 2011) (the same prior conviction may be used to
enhance and to aggravate the defendant’s sentence).




                                      2
                             STATE v. BEGAY
                            Decision of the Court

¶6            Moreover, the record supports that Begay entered the plea
agreement knowingly, voluntarily and intelligently. The court questioned
Begay and he answered affirmatively. Begay further admitted to the prior
felony conviction used to enhance and aggravate his sentence. See State v.
Ring, 204 Ariz. 534, 563, ¶ 93 (2003) (“In cases in which a defendant
stipulates, confesses or admits to facts sufficient to establish an aggravating
circumstance, [the court] will regard that factor as established.”).

¶7           A challenge to the voluntariness of a plea agreement is
meritless when, on the record, the superior court questions a defendant in
accordance with Boykin v. Alabama, 395 U.S. 238 (1969), and the defendant’s
responses to those questions indicate the defendant entered the plea
knowingly, voluntarily and intelligently. State v. Hamilton, 142 Ariz. 91, 93
(1984). On this record, this standard was met.

¶8            We grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3